Beck, J.
Application having been made for a warrant under the head-right law of this State then in force, which application was caveated by a party named as an adjacent owner, and the issues made by the application and the caveat having been transmitted to the superior court, the court did not err upon the trial in granting a nonsuit, it appearing, upon the conclusion of the testimony for the applicant, that, considering the description of the land of which a grant was sought by the applicant and the description thereof in the testimony offered by the applicant, the tract of land which the applicant sought' to have granted was left insufficiently described and identified to authorize the issuance of the warrant provided for in § 3230 of the Code of 1895, and the granting of the land. Roberts v. Hilton & Dodge Lumber Co., 136 Ga. 473 (71 S. E. 786).

Judgment affirmed.


All the Justices concur.